FILED
                             NOT FOR PUBLICATION                            JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REX JEFFREY WALLS,                               No. 11-16750

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01616-NVW

  v.
                                                 MEMORANDUM *
PHAN, Doctor; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, circuit judges.

       Arizona state prisoner Rex Jeffrey Walls appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging civil rights

violations. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment as to Walls’s Eighth

Amendment claims because Walls failed to raise a genuine dispute of material fact

as to whether defendants were deliberately indifferent in treating his hernia. See

Farmer v. Brennan, 511 U.S. 825, 834-35 (1994) (holding Eighth Amendment

claim requires prison official to have a sufficiently culpable state of mind).

      The district court properly dismissed Walls’s First Amendment claim

regarding his religious dietary restrictions because he failed to exhaust

administrative remedies with respect to this claim. See Woodford v. Ngo, 548 U.S.

81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory and requires

adherence to administrative procedural rules).

      Walls’s remaining contentions, including his argument regarding the

unauthorized use of his medical records, are unavailing.

      Walls’s “Motion to Withdraw All Appellant Medical Files From Attorney”

and his motion for default judgment are denied.

      AFFIRMED.




                                           2                                     11-16750